Case 18-02568-als11   Doc 75    Filed 01/03/19 Entered 01/03/19 13:27:48   Desc Main
                               Document      Page 1 of 5
Case 18-02568-als11   Doc 75    Filed 01/03/19 Entered 01/03/19 13:27:48   Desc Main
                               Document      Page 2 of 5
Case 18-02568-als11   Doc 75    Filed 01/03/19 Entered 01/03/19 13:27:48   Desc Main
                               Document      Page 3 of 5
Case 18-02568-als11   Doc 75    Filed 01/03/19 Entered 01/03/19 13:27:48   Desc Main
                               Document      Page 4 of 5
Case 18-02568-als11   Doc 75    Filed 01/03/19 Entered 01/03/19 13:27:48   Desc Main
                               Document      Page 5 of 5
